UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                               No. 08-8330


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

JIMMY RICHARD HUSBAND,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Newport News.     Rebecca Beach Smith,
District Judge. (4:02-cr-00125-RBS-JEB-1; 4:08-cv-00061-RBS)


Submitted:    March 30, 2009                   Decided:   May 6, 2009


Before WILKINSON, GREGORY, and SHEDD, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Brian Scott Foreman, John A. Rockecharlie, BOWEN, CHAMPLIN,
CARR, FOREMAN & ROCKECHARLIE, Richmond, Virginia, for Appellant.
Michael   Calvin  Moore,   Assistant  United   States  Attorney,
Richmond, Virginia, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

               Jimmy   Richard     Husband        seeks    to    appeal   the    district

court’s order denying relief on his 28 U.S.C.A. § 2255 (West

Supp.    2008)    motion.        The     order      is    not    appealable      unless     a

circuit justice or judge issues a certificate of appealability.

28 U.S.C. § 2253(c)(1) (2006).                    A certificate of appealability

will not issue absent “a substantial showing of the denial of a

constitutional         right.”         28    U.S.C.      § 2253(c)(2)       (2006).         A

prisoner       satisfies        this        standard      by     demonstrating           that

reasonable       jurists      would     find      that     any    assessment        of     the

constitutional         claims    by    the    district      court    is   debatable         or

wrong and that any dispositive procedural ruling by the district

court is likewise debatable.                  Miller-El v. Cockrell, 537 U.S.

322, 336-38 (2003); Slack v. McDaniel, 529 U.S. 473, 484 (2000);

Rose v. Lee, 252 F.3d 676, 683-84 (4th Cir. 2001).                                We have

independently reviewed the record and conclude that Husband has

not     made    the    requisite       showing.           Accordingly,      we      deny    a

certificate       of    appealability         and      dismiss     the    appeal.           We

dispense       with    oral     argument       because      the     facts     and        legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                                 DISMISSED



                                              2